AGREEMENT FOR PURCHASE AND SALE

OF REAL PROPERTY AND ESCROW INSTRUCTIONS

THIS AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY AND ESCROW INSTRUCTIONS
(this “Agreement”) is made and entered into as of March 6, 2008 (the “Effective
Date”), by and between Epler Parke, LLC, an Indiana Limited Liability Company
(“Seller”) and Grubb & Ellis Realty Investors, LLC, a Virginia limited liability
company (“Buyer”), with reference to the following facts:



  A.   Seller owns that certain real property commonly known as 5550 S. East
Street, City of Indianapolis, Marion County, State of Indiana, as more
particularly described on Exhibit A attached hereto (the “Land”), commonly known
as Epler Parke Building B and such other assets, as more particularly described
in this Agreement.



  B.   Seller desires to sell to Buyer and Buyer desires to purchase from Seller
the Land and the associated assets.

NOW, THEREFORE, in consideration of the mutual covenants, premises and
agreements herein contained, the parties hereto do hereby agree as follows:

1. Purchase and Sale.



  1.1.   At the “Close of Escrow” (as defined below) Seller hereby agrees to
sell and convey to Buyer and Buyer hereby agrees to purchase from Seller,
subject to the terms and conditions of this Agreement, all of Seller’s right,
title, estate and interest in and to all of the following (collectively, the
“Property”):



  1.1.1.   The Land;



  1.1.2.   All rights, privileges and easements appurtenant to the Land,
including, without limitation, all of Seller’s right, title and interest, if
any, in minerals, oil, gas and other hydrocarbon substances on the Land, as well
as all development rights, air rights, water rights and water stock owned by
Seller relating to the Land, and any easements, rights of way or other
appurtenances of Seller used in connection with the beneficial use and enjoyment
of the Land (collectively, the “Appurtenances”);



  1.1.3.   All of Seller’s right, title and interest in all improvements and
fixtures located on the Land, including, without limitation, all buildings and
structures owned by Seller presently located on the Land, all apparatus,
equipment and appliances used in connection with the operation or occupancy of
the Land, such as heating, air conditioning, and lighting systems and other
facilities used to provide any utility services, refrigeration, ventilation,
garbage disposal, or other services on the Land (all of which are collectively
referred to as the “Improvements,” and together with the Land, the Appurtenances
and the Improvements are collectively referred to herein as the “Real
Property”);



  1.1.4.   All tangible personal property now or hereafter owned by Seller and
located on or in, or used in connection with, the Real Property (the “Personal
Property”);



  1.1.5.   All leases, licenses and other occupancy agreements together with all
associated amendments, modifications, extensions or supplements thereto set
forth on Exhibit B attached hereto and any other lease, license or occupancy
agreement entered into in accordance with the terms of this Agreement prior to
the Close of Escrow (collectively, the “Leases”) with all persons or entities
occupying the Real Property or any part thereof pursuant to the Leases
(“Tenants”), together with all deposits held in connection with the Leases,
including, without limitation, all security deposits, prepaid rent, guaranties,
letters of credit and other similar charges and credit enhancements providing
additional security for the Leases, as set forth on Exhibit C attached hereto;



  1.1.6.   To the extent assignable, all intangible personal property now or
hereafter owned by Seller and used in the ownership, use, operation, occupancy,
maintenance or development of the Real Property and Personal Property,
including, without limitation (i) all licenses, permits, certificates,
approvals, authorizations and other entitlements issued (the “Permits”);
(ii) all reports, test results, environmental assessments, surveys, plans,
specifications (the “Plans”); (iii) all warranties and guaranties from
manufacturers, contractors, subcontractors, suppliers and installers
(“Warranties”); (iv) all trade names, trademarks, service marks, building and
property names and building signs used in connection with the Real Property,
including the name “Epler Parke Building B” and the non-exclusive right to use
the name “Epler Parke” and all variations thereof (the “Tradenames”); (v) all
telephone numbers, domain names, e-mail addresses and other means of contact
utilized in connection with the Real Property; and (vi) all other intangible
property related to the Real Property (collectively the “Intangible Property”);



  1.1.7.   All assignable equipment leases, service, utility, supply,
maintenance, and concession contracts, agreements and other continuing
contractual obligations affecting the use, operation, maintenance, development
and repair of the Real Property or the Personal Property which shall extend
beyond the date of Closing and which the Buyer elects to assume (the
“Contracts”).

2. Purchase Price. The total Purchase Price of the Property shall be Five
Million Eight Hundred Fifty Thousand and No/100 Dollars ($5,850,000.00)
(“Purchase Price”), and payable as follows:



  2.1.   Deposit/Further Payments.



  2.1.1.   Within two (2) business days following the date a fully executed
original of this Agreement is received by the Escrow Holder, as defined below
(the date the fully executed original of this Agreement is received by the
Escrow Holder shall hereinafter be referred to as the “Effective Date”), Buyer
shall deposit into Escrow (hereinafter defined) the amount of Two Hundred Fifty
Thousand and No/100 Dollars ($250,000.00) (the “Deposit”), in the form of a wire
transfer payable to Land America Title Company, 915 Wilshire Boulevard,
Suite 2100, Los Angeles California 90017, Attn: Lois McAuley (“Escrow Holder”).
Escrow Holder shall place the Deposit into an interest bearing money market
account at a bank or other financial institution reasonably satisfactory to
Buyer, and interest thereon shall be credited to Buyer’s account and shall be
deemed to be part of the Deposit.



  2.1.2.   On or before Close of Escrow, Buyer shall deposit with the Escrow
Holder to be held in Escrow the balance of the Purchase Price, in immediately
available funds by wire transfer made payable to Escrow Holder.



  2.1.3.   Escrow Holder shall deposit the Deposit in a non-commingled trust
account and shall invest the Deposit in an insured, interest bearing money
market accounts, certificates of deposit, United States Treasury Bills or such
other instruments as directed by Buyer and reasonably acceptable to Seller and
interest thereon shall be credited to Buyer’s account and deemed to be part of
the Deposit. In the event of the consummation of the purchase and sale of the
Property as contemplated hereunder, the Deposit shall be paid to Seller and
credited against the Purchase Price at the “Close of Escrow” (as defined below).
In the event the sale of the Property is not consummated because of the
termination of this Agreement by Buyer in accordance with any right to so
terminate provided herein, or the failure of any Buyer’s Conditions (as defined
below), or for any other reason, except for a default by Buyer under
Section 13.2, then the Deposit shall be immediately and automatically paid over
to Buyer without the need for any further action by either party hereto. In the
event the sale of the Property is not consummated because of a default by Buyer
under Section 13.2, the Deposit shall be promptly paid to and retained by Seller
in accordance with Section 13.2.

3. Title to Property; Survey.



  3.1.   Title Insurance.

Seller will, cause Land America Title Company (the “Title Company”) to issue an
Extended Coverage ALTA Owner’s Policy of Title Insurance (the “Title Policy”)
for and on behalf of Buyer in the total amount of the Purchase Price and
obtainable at standard rates not to exceed $5,850 insuring good, marketable and
insurable title in and to the Real Property. The Title Policy shall provide full
coverage against mechanics’ and materialmens liens and shall contain such
endorsements as Buyer may reasonably require (the “Endorsements”). Seller shall
pay up to $5,850 for the basic insurance coverage and Buyer shall pay the cost
of all endorsements. In any event, Seller covenants to cause to be released and
reconveyed from the Property, and to remove as exceptions to title on or prior
to the Close of Escrow the following (the “Pre-Disapproved Exceptions”): all
labor, materialmens and mechanics liens, mortgages, deeds of trust, and other
monetary encumbrances, assessments and/or indebtedness, except for the current
installment of non-delinquent real property taxes and assessments payable as
part of the real property tax bill. The Title Policy shall be free and clear of
exceptions except as follows:



  3.1.1.   Real property taxes and assessments, which are a lien not yet due;



  3.1.2.   The “Permitted Exceptions” (as defined in Section 3.2) included in
such policy and approved by Buyer as herein described.



  3.2.   Procedure for Approval of Title.

Seller shall, no later than three (3) days following the Effective Date, provide
to Buyer a title insurance commitment and/or preliminary title report for the
Real Property (the “Commitment”) dated no earlier than thirty (30) days prior to
the Effective Date, together with legible copies of all items identified as
exceptions therein (the “Title Documents”). Buyer shall have thirty (30) days
following the later of (a) the Effective Date; and (b) the receipt of the later
of the Title Documents and the “Survey” (as defined in Section 4.1.1) to review
and approve, in writing, the condition of the title to the Real Property (“Title
Review Period”). If the Title Documents or the Survey reflect or disclose any
defect, exception or other matter affecting the Real Property (“Title Defects”)
that is unacceptable to Buyer, then Buyer shall provide Seller with written
notice of Buyer’s objections no later than the conclusion of the Title Review
Period; provided, however, if Buyer shall fail to notify Seller in writing
within the Title Review Period either that the condition of title is acceptable
or of any specific objections to the state of title to the Real Property, then
Buyer shall be deemed to have accepted all exceptions to title or other
conditions or matters which are shown on the Survey or described in the Title
Documents. Seller may, at its sole option, elect, by written notice given to
Buyer within five (5) business days following the conclusion of the Title Review
Period (“Seller’s Notice Period”), to cure or remove the objections made by
Buyer; provided, however, Seller shall in all events have the obligation to
(i) act in good faith in making such election and curing any Title Defects that
Seller elects to cure, (ii) specifically remove the Pre-Disapproved Exceptions,
and (iii) remove any Title Defect that attaches to the Real Property subsequent
to the conclusion of the Title Review Period. The failure of Seller to deliver
written notice electing to cure any or all such objected to exceptions during
the Seller’s Notice Period shall be deemed an election by Seller not to cure
such exceptions. Should Seller elect to attempt to cure or remove any objection,
Seller shall have fifteen (15) days from the conclusion of the Title Review
Period (“Cure Period”) in which to accomplish the cure. In the event Seller
elects (or is deemed to have elected) not to cure or remove any objection, or in
any event Seller fails to cure or remove any objection which Seller agrees or is
required to cure within the Cure Period, then Buyer shall be entitled, as
Buyer’s sole and exclusive remedies, either to (i) terminate this Agreement and
obtain a refund of the Deposit or (ii) waive any objections that Seller has not
elected to cure and close this transaction as otherwise contemplated herein. The
failure of Buyer to provide written notice to Seller within ten (10) days
following the expiration of the Seller’s Notice Period waiving any objections
Seller has not elected to cure shall be deemed an election by Buyer to terminate
this Agreement. Any exceptions to title accepted by Buyer pursuant to the terms
of this Section shall be deemed “Permitted Exceptions.” If at anytime prior to
the Close of Escrow, Buyer receives an update or supplement to the Commitment or
Survey and such update or supplement discloses one or more Title Defects that
are not Permitted Exceptions (in each case, a “New Title Defect”) and any New
Title Defect is unacceptable to Buyer, Buyer may, within three (3) business days
after receiving such update or supplement to the Commitment or Survey, as the
case may be, deliver to the Seller another written notice of Buyer’s objections
with respect to any New Title Defect only and the process described in this
Section shall apply thereto.



  3.3.   Survey.

Seller shall obtain an ALTA survey of the Real Property dated no earlier than
thirty (30) days prior to the Effective Date (the “Survey”). Seller shall order
the survey within three (3) days after the Effective Date and shall obtain such
survey within fifteen (15) days after the Effective Date.

4. Due Diligence Items.



  4.1.   Seller shall, on or before three (3) days after the Effective Date (the
“Delivery Date”), deliver to Buyer each of the following (collectively, the “Due
Diligence Items”):



  4.1.1.   A copy of the most recent survey of the Real Property in Seller’s
possession;



  4.1.2.   Copies of all Leases presently in effect with respect to the Real
Property, together with any amendments or modifications thereof;



  4.1.3.   A “Rent Roll” with respect to the Real Property for the calendar
month immediately preceding the Effective Date, showing with respect to each
Tenant of the Real Property: (1) the name of the Tenant, (2) the number of
rentable square feet in Tenant’s premises as set forth in Tenant’s Lease, (3)
the current monthly base rental payable by such Tenant, (4) the term of the
Lease, (5) any available options for the Tenant under the Lease; and (6) the
amount of any security deposit;



  4.1.4.   A Rent Roll current as of December, 2006, 2007 and 2008 year to date;



  4.1.5.   An aging report showing, with respect to each Tenant of the Real
Property, the date through which such Tenant has paid rent and a Tenant by
Tenant monthly aging report for the preceding 24 months;



  4.1.6.   Copies of all contracts, including, without limitation, service
contracts, warranties, management, maintenance, leasing commission or other
agreements affecting the Property;



  4.1.7.   All site plans, leasing plans, as-built plans, drawings,
environmental, mechanical, electrical, structural, soils and similar reports
and/or audits and plans and specifications relative to the Real Property in the
possession of Seller or under the control of Seller, if any;



  4.1.8.   True and correct copies of the real estate and personal property tax
statements covering the Property or any part thereof for each of the two (2)
years prior to the current year and, if available, for the current year;



  4.1.9.   A schedule of all current or pending litigation with respect to the
Real Property or any part thereof, if any, or otherwise with respect to Seller
that might have a material adverse effect on Seller’s ability to perform
hereunder, together with a brief description of each such proceeding;



  4.1.10.   Operating statements for the Real Property for the two prior
calendar years and the current year to date, or if shorter, for any periods
during which Seller was owner of the Real Property;



  4.1.11.   Copies of Tenant files and records relating to the ownership and
operation of the Real Property;



  4.1.12.   An inventory of all personal property located on the Real Property
which is used in the maintenance of the Real Property or stored for future use
with the Real Property;



  4.1.13.   Copies of existing loan documents and notes affecting the Real
Property, if loan is to be assumed;



  4.1.14.   Copies of utility bills for the Real Property for the two prior
calendar years and the current year to date or if shorter, for any periods
during which the Seller was the owner of the Property;



  4.1.15.   Any existing report from a licensed pest control contractor
regarding the presence on the Real Property of dry rot or termite infestation;



  4.1.16.   Any existing report from a licensed HVAC contractor concerning the
condition of HVAC equipment and its capacity to service the Real Property;



  4.1.17.   Any existing Environmental Impact Report for the Real Property; and



  4.1.18.   Any existing report from a licensed roofer concerning the
water-proofness and condition of the roof for the Real Property.

5. Inspections.



  5.1.   Procedure; Indemnity.

Buyer, at its sole expense, shall have the right to conduct feasibility,
environmental, engineering and physical studies of the Real Property at any time
from and after Effective Date and for a period of thirty (30) days thereafter
(the “Due Diligence Period”); provided, however, if the Due Diligence Items are
not delivered on or before the Delivery Date, Buyer shall give Seller written
notice within ten (10) business days after the Delivery Date identifying the Due
Diligence Items that have not been delivered to Buyer, in which event the Due
Diligence Period shall be extended for a period equal to the associated delay in
delivery of such materials beyond the Delivery Date. Buyer and its duly
authorized agents or representatives shall be permitted to enter upon the Real
Property at all reasonable times during the Due Diligence Period (but without
disrupting Tenant’s operations) in order to conduct tenant interviews,
engineering studies, soil tests and any other inspections and/or tests that
Buyer may deem necessary or advisable (collectively, the “Inspections”). Buyer
agrees to promptly discharge any liens that may be imposed against the Real
Property as a result of Buyer’s Inspections and to defend, indemnify and hold
Seller harmless from all claims, suits, losses, costs, expenses (including
without limitation court costs and attorneys’ fees), liabilities, judgments and
damages (collectively, “Claims”) incurred by Seller as a result of any
Inspections performed by Buyer, except for any Claims against Seller based upon
any obligations and liabilities of Seller.



  5.2.   Approval.



  5.2.1.   Buyer shall have until the conclusion of the Due Diligence Period (as
the same may be extended in accordance with the terms of Section 5.1 above) to
approve or disapprove of the Inspections and the Due Diligence Items enumerated
in Section 4. If Buyer shall fail to deliver a written notice to Seller and
Escrow Holder within the Due Diligence Period approving the condition of the
Real Property this Agreement shall thereupon be automatically terminated, Buyer
shall not be entitled to purchase the Real Property, Seller shall not be
obligated to sell the Real Property to Buyer and the parties shall be relieved
of any further obligation to each other with respect to the Real Property. Upon
termination, Escrow Holder shall, without any further action required from any
party, return all documents and funds, including the Deposit, to the parties who
deposited same and no further duties shall be required of Escrow Holder.



  5.2.2.   Notwithstanding anything to the contrary contained herein, Buyer
hereby agrees that in the event this Agreement is terminated for any reason,
then Buyer shall promptly and at its sole expense return to Seller all Due
Diligence Items which have been delivered by Seller to Buyer in connection with
Buyer’s inspection of the Real Property within one (1) business day following
the termination of this Agreement



  5.2.3.   On or before the expiration of the Due Diligence Period, the Buyer
may deliver written notice to the Seller (the “Contracts Notice”) specifying any
Contracts with respect to which Buyer requires Seller deliver notices of
termination at the Closing (the “Terminated Contracts”) whereupon the Terminated
Contracts shall not be assigned to, or assumed by, the Buyer. To the extent that
any such Terminated Contract requires payment of a penalty or premium for
cancellation, the Seller shall be solely responsible for the payment of any such
cancellation fees or penalties. If the Buyer fails to deliver the Contracts
Notice on or before the expiration of the Due Diligence Period, there shall be
no Terminated Contracts and the Buyer shall assume all Contracts set forth on
Exhibit D at the Closing. Notwithstanding anything to the contrary set forth in
this section, prior to the Closing Date the Seller shall terminate any and all
management contracts pertaining to the Property.

6. Escrow.



  6.1.   Opening.

Purchase and sale of the Property shall be consummated through an escrow
(“Escrow”) to be opened with Escrow Holder within two (2) business days after
the execution of this Agreement by Seller and Buyer. This Agreement shall be
considered as the Escrow instructions between the parties, with such further
consistent instructions as Escrow Holder shall require in order to clarify its
duties and responsibilities. If Escrow Holder shall require further Escrow
instructions, Escrow Holder may prepare such instructions on its usual form.
Such further instructions shall, so long as not inconsistent with the terms of
this Agreement, be promptly signed by Buyer and Seller and returned to Escrow
Holder within three (3) business days of receipt thereof. In the event of any
conflict between the terms and conditions of this Agreement and any further
Escrow instructions, the terms and conditions of this Agreement shall control.



  6.2.   Close of Escrow.

The “Close of Escrow” shall occur on the date that is thirty (30) days after the
expiration of the Due Diligence Period (as such period may be extended pursuant
to Section 5.1 hereof); or on such other date mutually approved in writing by
Seller and Buyer (the “Closing Date”); provided, however, that Buyer shall have
the right to set the Closing Date at any date prior to the thirty (30) days
after the expiration of the Due Diligence Period without Seller’s consent within
five (5) days’ notice to Seller. The foregoing notwithstanding, Buyer may, at
Buyer’s election, and upon payment of Fifty Thousand and No/100 Dollars
($50,000.00) (the “Extension Deposit”) to Escrow Holder, extend the Close of
Escrow for thirty (30) days. In the event an Extension Deposit is paid to Escrow
Holder, all references to the Deposit in this Agreement shall include the
Extension Deposit. The Extension Deposit shall be non-refundable except as
otherwise set forth herein.



  6.3.   Buyer Required to Deliver. On or before the Close of Escrow, Buyer
shall deliver to Escrow the following:



  6.3.1.   In accordance with Section 2, the Deposit;



  6.3.2.   On or before Close of Escrow, by 5:00 p.m. (Eastern Time) of the
Closing Date, the balance of the Purchase Price; provided, however that Buyer
shall not be required to deposit the balance of the Purchase Price into Escrow
until Buyer has been notified by Escrow Holder that (i) Seller has delivered to
Escrow each of the documents and instruments to be delivered by Seller in
connection with Buyer’s purchase of the Property, (ii) Title Company has
committed to issue and deliver the Title Policy to Buyer, and (iii) the only
impediment to Close of Escrow is delivery of such amount by or on behalf of
Buyer;



  6.3.3.   One (1) original Indiana Sales Disclosure pursuant to Indiana Code
Section 6-1.1-5.5 (“Sales Disclosure”), duly executed and acknowledged by Buyer
and in proper form for recording.



  6.3.4.   On or before Close of Escrow, such other documents as the Title
Company may require from Buyer in order to issue the Title Policy;



  6.3.5.   Two (2) originals of an Assignment and Assumption Agreement in the
form attached hereto as Exhibit E (the “Assignment Agreement”), duly executed by
Buyer assigning all of Seller’s right, title and interest in and to the Leases,
Personal Property, Contracts, which Buyer elects to assume, and Permits from and
after the Close of Escrow to Buyer; and



  6.3.6.   Such other documents as may be required by this Agreement or as may
reasonably be required to carry out the terms and intent of this Agreement,
provided that such documents shall not increase Buyer’s liability or result in a
material expense to Buyer.



  6.3.7.   A written undertaking, reasonably satisfactory to Seller, under which
Buyer agrees to maintain, in good condition and repair, the paved drives and the
drainage pond located on the Property within easements pursuant to that certain
Declaration of Easements dated February 28, 2003 and recorded on March 5, 2003
in the office of the recorder of Marion County, Indiana as Instrument Number
2003-0045941.



  6.4.   Seller Required to Deliver.



  6.4.1.   No later than one (1) business day prior to the Close of Escrow
(unless an earlier date is specified), Seller shall deliver to Escrow Holder the
following:



  (a)   One (1) original Limited Warranty Deed in the form attached hereto as
Exhibit F (the “Deed”), duly executed and acknowledged by Seller and in proper
form for recording, conveying fee title to the Real Property to Buyer;



  (b)   One (1) original Sales Disclosure, duly executed and acknowledged by
Seller and in proper form for recording.



  (c)   Two (2) original Assignment Agreements, duly executed by Seller,
assigning all of Seller’s right, title and interest in and to the Leases,
Personal Property, Contracts, which Buyer elects to assume, and Permits to Buyer
from and after the Close of Escrow;



  (d)   One (1) original certification as to Seller’s non-foreign status which
complies with the provisions of Section 1445(b)(2) of the Internal Revenue Code
of 1986, as amended, any regulations promulgated thereunder, and any revenue
procedures or other officially published announcements of the Internal Revenue
Service or the U.S. Department of the Treasury in connection therewith (the
“FIRPTA”);



  (e)   One (1) original letter, in a form acceptable to Buyer, duly executed by
Seller, advising the tenants under the Leases of the change in ownership of the
Real Property;



  (f)   No later than ten (10) days prior to Close of Escrow, Tenant’s estoppel
certificates as required by and provided for in Section 9.1.6 and “SNDA,” as
defined in, required by and provided for in Section 9.1.6;



  (g)   Such other documents and instruments, executed and properly acknowledged
by Seller, if applicable, as Title Company may require from Seller in order to
issue the Title Policy;



  (h)   Such other documents as may be required by this Agreement or as may
reasonably be required to carry out the terms and intent of this Agreement,
provided that such documents shall not increase Seller’s liability or result in
a material expense to Seller;



  (i)   A current Rent Roll certified by the Seller as being true and accurate
as of the Closing Date; and



  6.4.2.   Within one (1) business day after the Close of Escrow, Seller shall
make available to Buyer or its agent the following:



  (a)   All keys to all buildings and other improvements located on the Real
Property, combinations to any safes thereon, and security devices therein in
Seller’s possession;



  (b)   A letter from Seller addressed to each Tenant informing such Tenant of
the change in ownership;



  (c)   The original Leases, Contracts and Permits; and



  (d)   All records and files relating to the management or operation of the
Real Property, including, without limitation, all insurance policies, all
service contracts, all tenant files (including correspondence), property tax
bills, and all calculations used to prepare statements of rental increases under
the Leases and statements of common area charges, insurance, property taxes and
other charges which are paid by Tenants of the Real Property.

         
6.5.
  Buyer’s Costs.  
          Buyer shall pay the following:
 
  6.5.1.
6.5.2.
6.5.3.   One half (1/2) of Escrow Holder’s fee, costs and expenses;
Buyer’s attorneys’ fees; and
The cost of any Title Policy endorsements requested by Buyer; and



  6.5.4.   All other costs customarily borne by buyers of real property in
Marion County, Indiana.



  6.6.   Seller’s Costs.

Seller shall pay the following:



  6.6.1.   One half (1/2) of Escrow Holder’s fee, costs and expenses; provided,
however, Seller shall only be required to pay $500 of the Escrow Holder’s fee,
costs and expenses;



  6.6.2.   Seller’s attorney fees;



  6.6.3.   The cost of recording the Deed;



  6.6.4.   Recording fees for any document(s) required by the Title Company in
order to release Title Defects or New Title Defects;



  6.6.5.   Escrow Holder premium for the basic Title Policy up to $5,850;



  6.6.6.   The cost of the Survey and any updates thereto; provided, however,
that if the Close of Escrow does not occur for any reason other than a default
by Seller, Buyer shall be responsible for the cost of the Survey and any updates
thereto and shall immediately reimburse Seller for the cost thereof.



  6.6.7.   All costs associated with removing any debt encumbering the Real
Property; and



  6.6.8.   All other costs customarily borne by sellers of real property in
Marion County, Indiana.



  6.7.   Prorations.



  6.7.1.   Items to be Prorated. The following shall be prorated between Seller
and Buyer as of the Close of Escrow with the Buyer being deemed the owner of the
Property as of the Close of Escrow:



  (a)   Taxes and Assessments. Buyer assumes and agrees to pay all assessments
for municipal improvements made after the Close of Escrow, and all real estate
taxes (“Taxes”) due and payable after Close of Escrow. The parties intend to
prorate Taxes on a cash basis not an accrual basis. Consequently, at the time of
Close of Escrow Buyer shall receive as a credit on the cash payment required at
Close of Escrow an amount equal to the percentage of the Taxes payable in 2008
after the Close of Escrow equivalent to the portion of 2008 (after any tax
payment date) that the Property was owned by Seller. By way of example, if the
Taxes payable in 2008 are $60,000, none of which have been paid at the Close of
Escrow, and the Seller has owned the Property for ninety (90) days in 2008 then
Buyer shall receive a credit of 90/365 x $60,000 or $14,794.52. If the actual
tax rate is not known on the Closing Date, the Taxes shall be prorated based
upon the prior years tax rate and re-prorated within thirty (30) days after the
actual tax rate is published by the appropriate governmental authority. In no
event shall Seller be charged with or be responsible for any increase in the
taxes or assessments on the Property resulting from the sale of the Property or
from any improvements made or leases entered into after the Close of Escrow.

The foregoing notwithstanding, Tenant reimbursements for Taxes paid by Seller
prior to the Close of Escrow or for which Buyer receives a credit from Seller
hereunder shall by payable to Seller and if received by Buyer from a Tenant
shall be promptly accounted for and remitted to Seller.

Seller shall be responsible for all Taxes due prior to the Close of Escrow,
including any increases in the Taxes assessed in 2006, payable in 2007, as a
result of a pending reassessment of the Property. Escrow Holder shall withhold
Twenty Thousand Dollars ($20,000) of the Purchase Price and place such money
into an escrow (“Tax Escrow”) with Escrow Holder pursuant to a separate escrow
agreement, the terms of which shall be mutually satisfactory to Seller, Buyer
and Escrow Holder, which shall be used solely to pay the potential increase in
the Taxes assessed in 2006 and payable in 2007. Buyer shall promptly bill
Tenants who occupied space in the Property in 2007 for their pro-rata share of
any such increased amount of Taxes and shall remit such amounts collected from
Tenants to Seller.

With respect to all periods for which Seller has paid Taxes, Seller hereby
reserves the right to institute or continue any proceeding or proceedings for
the reduction of the assessed valuation of the Property, and, in its sole
discretion, to settle the same. Seller shall have sole authority to control the
progress of, and to make all decisions with respect to, such proceedings but
shall provide Buyer with copies of all communications with the taxing
authorities. All net tax refunds and credits attributable to any period prior to
the Close of Escrow which Seller has paid or for which Seller has given a credit
to Buyer shall belong to and be the property of Seller, provided, however, that
any such refunds and credits that are the property of Tenants under Leases shall
be promptly remitted by Seller directly to such Tenants or to Buyer for the
credit of such Tenants. All net tax refunds and credits attributable to any
period subsequent to the Close of Escrow shall belong to and be the property of
Buyer. Buyer agrees to cooperate with Seller in connection with the prosecution
of any such proceedings and to take all steps, whether before or after the Close
of Escrow, as may be necessary to carry out the intention of this subsection,
including the delivery to Seller, upon demand, of any relevant books and
records, including receipted tax bills and cancelled checks used in payment of
such taxes, the execution of any and all consent or other documents, and the
undertaking of any acts necessary for the collection of such refund by Seller.
Buyer agrees that, as a condition to the transfer of the Property by Buyer,
Buyer will cause any transferee to assume the obligations set forth herein.



  (b)   Rents. Buyer will receive a credit at closing for all rents collected by
Seller prior to the Closing and allocable to the period from and after the Close
of Escrow based upon the actual number of days in the month. No credit shall be
given the Seller for accrued and unpaid rent or any other non-current sums due
from Tenants until these sums are paid, and Seller shall retain the right to
collect any such rent or other amounts provided Seller does not sue to evict any
tenants or terminate any Leases. Buyer shall cooperate with Seller after Closing
to collect any rent or other amounts due under the Leases which has accrued as
of the Closing; provided, however, Buyer shall not be obligated to sue any
Tenants or exercise any legal remedies under the Leases or to incur any expense
over and above its own regular collection expenses. All payments collected from
Tenants after Closing shall first be applied to the month in which the Closing
occurs, then to any rent due to Buyer for the period after Closing and finally
to any rent due to Seller for the period prior to Closing; provided, however,
notwithstanding the foregoing, if Seller collects any payments from Tenants
after Closing through its own collection efforts, Seller may first apply such
payments to rent due the Seller for the period prior to Closing.



  (c)   CAM Expenses. To the extent that Tenants are reimbursing the landlord
for common area maintenance and other operating expenses (collectively, “CAM
Charges”), CAM Charges shall be prorated at Closing and again subsequent to
Closing, as of the date of Closing on a lease-by-lease basis with each party
being entitled to receive a portion of the CAM Charges payable under each Lease
(including any CAM reconciliation charges) for the CAM Lease Year in which
Closing occurs, which portion shall be equal to the actual CAM Charges incurred
during the party’s respective periods of ownership of the Property during the
CAM Lease Year. As used herein, the term “CAM Lease Year” means the twelve
(12) month period as to which annual CAM Charges are owed under each Lease. Five
(5) days prior to Closing the Seller shall submit to Buyer an itemization of its
actual CAM Charges operating expenses through such date and the amount of CAM
Charges received by the Seller as of such date, together with an estimate of CAM
Charges to be incurred to, but not including, the Close of Escrow. In the event
that the Seller has received CAM Charges payments in excess of its actual CAM
Charges operating expenses, the Buyer shall be entitled to receive a credit
against the Purchase Price for the excess. In the event that the Seller has
received CAM Charges payments less than its actual CAM Charges operating
expenses, to the extent that the Leases provide for a “true up” at the end of
the CAM Lease Year, the Seller shall be entitled to receive any deficit but only
after the Buyer has received any true up payment from the Tenant. Upon receipt
by either party of any CAM Charge true up payment from a Tenant, the party
receiving the same shall provide to the other party its allocable share of the
“true up” payment within five (5) days of the receipt thereof.

To assist the Buyer in preparing “true up” reconciliation at the end of the CAM
Lease Year, the Seller shall deliver to the Buyer at Closing records of all of
the Seller’s CAM Charge expenditures.



  (d)   Operating Expenses. All operating expenses (including all charges under
the service contracts and agreements assumed by Buyer) shall be prorated, and as
to each service provider, operating expenses payable or paid to such service
provider in respect to the billing period of such service provider in which the
Close of Escrow occurs (the “Current Billing Period”), shall be prorated on a
per diem basis based upon the number of days in the Current Billing Period prior
to the Close of Escrow and the number of days in the Current Billing Period from
and after the Close of Escrow, and assuming that all charges are incurred
uniformly during the Current Billing Period. If actual bills for the Current
Billing Period are unavailable as of the Close of Escrow, then such proration
shall be made on an estimated basis based upon the most recently issued bills,
subject to readjustment upon receipt of actual bills.



  (e)   Security Deposits; Prepaid Rents. All deposits, including, without
limitation, all prepaid rentals, damage, and other tenant charges and security
deposits (including any portion thereof which may be designated as prepaid rent)
under Leases, if and to the extent that such deposits are in Seller’s actual
possession or control and have not been otherwise applied by Seller to any
obligations of any Tenants under the Leases and any interest earned thereon
which by law or the terms of the Leases could be required to be paid or refunded
to Tenants, shall be assigned to Buyer and either delivered to Buyer or, at
Buyer’s option, credited to Buyer against the Purchase Price, and upon the
Closing, Buyer shall assume full responsibility for all security deposits to be
refunded to the Tenants under the Leases (to the extent the same are required to
be refunded by the terms of such Leases or applicable). In the event that any
security deposits are in a form other than cash (the instrument constituting
such security deposits shall be known as, the “Non-Cash Security Deposits”),
Seller will, at Closing cause Buyer to be named as beneficiary under the
Non-Cash Security Deposits. Buyer will not receive a credit against the Purchase
Price for such security deposits. In the event that Buyer cannot be named the
beneficiary under the Non-Cash Security Deposits as of the Closing Date, a cash
escrow equal to the amount of the Non-Cash Security Deposit will be established
at the Close of Escrow until the Non-Cash Security Deposits are reissued in
Buyer’s name. Prior to such time of reissue, Buyer shall be entitled to draw
from such cash escrow in the event the terms of the relevant lease entitle the
Buyer, as landlord, to draw on the Non-Cash Security Deposit.



  (f)   Leasing Costs. Seller shall receive a credit at the Closing for all
leasing costs, including tenant improvement costs and allowances, and its
pro-rata leasing commissions, previously paid by Seller in connection with any
Lease or modification to an existing Lease which was entered into after the
Effective Date and which is approved or deemed approved by Buyer pursuant to
this Agreement, which approval included approval of the tenant improvement
costs. The Seller’s pro-rata share shall be equal to a fraction which has as its
numerator the number of months left in the base term of the Lease after the
Close of Escrow and which has as its denominator the number of months in the
base term of the Lease. Seller shall pay for all tenant improvement allowances
and leasing commissions with respect to the premises leased as of the Effective
Date by the Tenants pursuant to the Leases in effect as of the Effective Date,
to the extent that such improvement allowances and leasing commissions are
unpaid as of the Close of Escrow.



  (g)   Percentage Rent. Any percentage rents due or paid under any of the
Leases (“Percentage Rent”) shall be prorated between Buyer and Seller outside of
Closing as of the Close of Escrow on a Lease-by-Lease basis, as follows;
(a) Seller shall be entitled to receive the portion of the Percentage Rent under
each Lease for the Lease Year in which Closing occurs, which portion shall be
the ratio of the number of days of said Lease Year in which Seller was Landlord
under the Lease to the total number of days in the Lease Year, and (b) Buyer
shall receive the balance of Percentage Rent paid under each Lease for the Lease
Year. As used herein, the term “Lease Year” means the twelve (12) month period
as to which annual Percentage Rent is owed under each Lease. Upon receipt by
either Buyer or Seller of any gross sales reports (“Gross Sales Reports”) and
any full or partial payment of Percentage Rent from any tenant of the Property,
the party receiving the same shall provide to the other party a copy of the
Gross Sales Report and a check for the other party’s prorata share of the
Percentage Rent within five (5) days of the receipt thereof. In the event that
the Tenant only remits a partial payment, then the amount to be remitted to the
other party shall be its prorata share of the partial payment. Nothing contained
herein shall be deemed or construed to require either Buyer to Seller to pay to
the other party its prorata share of the Percentage Rent prior to receiving the
Percentage Rent from the Tenant, and the acceptance or negotiation of any check
for Percentage Rent by either party shall not be deemed a waiver of that party’s
right to contest the accuracy or amount of the Percentage Rent paid by the
Tenant.



  6.7.2.   Calculation; Reproration. Seller shall prepare and deliver to Buyer
no later than three (3) business days prior to the Closing Date an estimated
closing statement which shall set forth all costs payable, and the prorations
and credits provided for in this Agreement. Buyer and Seller shall cooperate on
revisions to the closing statement following Seller delivery of the estimated
closing statement. Any item which cannot be finally prorated because of the
unavailability of information shall be tentatively prorated on the basis of the
best data then available and adjusted when the information is available in
accordance with this subsection. Buyer shall notify Seller within two (2) days
after its receipt of such estimated closing statement of any items which Buyer
disputes, and the parties shall attempt in good faith to reconcile any
differences not later than one (1) day before the Close of Escrow. The estimated
closing statement as adjusted as aforesaid and approved in writing by the
parties (which shall not be withheld if prepared in accordance with this
Agreement) shall be referred to herein as the “Closing Statement.” If the
prorations and credits made under the Closing Statement shall prove to be
incorrect or incomplete for any reason, then either party shall be entitled to
an adjustment to correct the same; provided, however, that any adjustment shall
be made, if at all, within sixty (60) days after the Close of Escrow (except
with respect to CAM Charges and Taxes, in which case such adjustment shall be
made within thirty (30) days after the information necessary to perform such
adjustment is available), and if a party fails to request an adjustment to the
Closing Statement by a written notice delivered to the other party within the
applicable period set forth above (such notice to specify in reasonable detail
the items within the Closing Statement that such party desires to adjust and the
reasons for such adjustment), then the prorations and credits set forth in the
Closing Statement shall be binding and conclusive against such party.



  6.7.3.   Items Not Prorated. Seller and Buyer agree that (a) on the Close of
Escrow, the Property will not be subject to any financing arranged by Seller;
(b) none of the insurance policies relating to the Property will be assigned to
Buyer and Buyer shall be responsible for arranging for its own insurance as of
the Close of Escrow; and (c) utilities, including telephone, electricity, water
and gas, shall be read on the Close of Escrow and Buyer shall be responsible for
all the necessary actions needed to arrange for utilities to be transferred to
the name of Buyer on the Close of Escrow, including the posting of any required
deposits and Seller shall be entitled to recover and retain from the providers
of such utilities any refunds or overpayments to the extent applicable to the
period prior to the Close of Escrow, and any utility deposits which it or its
predecessors may have posted. Accordingly, there will be no prorations for debt
service, insurance or utilities. In the event a meter reading is unavailable for
any particular utility, such utility shall be prorated in the manner provided in
Section 6.7.2 above.



  6.7.4.   Indemnification. Buyer and Seller shall each indemnify, protect,
defend and hold the other harmless from and against any claim (including,
without limitation, reasonable attorneys’ fees and expenses) in any way arising
from the matters for which such party receives a credit or otherwise assumes
responsibility pursuant to this Section.



  6.7.5.   Survival. This Section shall survive the Close of Escrow.



  6.8.   Determination of Dates of Performance.

Promptly after delivery to Buyer of the Title Documents, Escrow Holder shall
prepare and deliver to Buyer and Seller a schedule which shall state each of the
following dates:



  6.8.1.   The Effective Date pursuant to Section 2.1.1;



  6.8.2.   The date of receipt of the Title Documents by Buyer;



  6.8.3.   The date by which title must be approved by Buyer pursuant to
Section 3.2;



  6.8.4.   The Delivery Date pursuant to Section 4.1;



  6.8.5.   The date by which the Inspections and Due Diligence Items must be
approved by Buyer pursuant to Section 3.2;



  6.8.6.   The date by which the amounts described in Section 2 must be
deposited by Buyer, for which determination Escrow Holder shall assume
satisfaction of the condition expressed in Section 2 on the last date stated for
its satisfaction; and



  6.8.7.   The date of Close of Escrow pursuant to Section 6.2.

If any events which determine any of the aforesaid dates occur on a date other
than the date specified or assumed for its occurrence in this Agreement, Escrow
Holder shall promptly redetermine as appropriate each of the dates of
performance in the aforesaid schedule and notify Buyer and Seller of the dates
of performance, as redetermined.

7. Seller Representations, Warranties, and Covenants.



  7.1.   Representations and Warranties.

Seller hereby represents and warrants as of the date hereof and as of the Close
of Escrow by appropriate certificate to Buyer as follows:



  7.1.1.   Organization and Authorization. Seller is a Limited Liability Company
duly formed and validly existing under the laws of the State of Indiana. Seller
has full power and authority to enter into this Agreement, to perform this
Agreement and to consummate the transactions contemplated hereby. The execution,
delivery and performance of this Agreement and all documents contemplated hereby
by Seller have been duly and validly authorized by all necessary action on the
part of Seller and all required consents and approvals have been duly obtained
and will not result in a breach of any of the terms or provisions of, or
constitute a default under, any indenture, agreement or instrument to which
Seller is a party or otherwise bound. This Agreement is a legal, valid and
binding obligation of Seller, enforceable against Seller in accordance with its
terms, subject to the effect of applicable bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws affecting the
rights of creditors generally.



  7.1.2.   No Conflicting Agreements. The execution and delivery by Seller of,
and the performance of and compliance by Seller with, the terms and provisions
of this Agreement, do not (1) conflict with, or result in a breach of, the
terms, conditions or provisions of, or constitute a default under, Seller’s
Articles of Organization or any other agreement or instrument to which Seller is
a party or by which all or any part of the Property is bound, (2) violate any
restriction, requirement, covenant or condition to which all or any part of the
Property is bound, (3) to the knowledge of Seller, constitute a violation of any
applicable code, resolution, law, statute, regulation, ordinance or rule
applicable to Seller or the Property, (4) constitute a violation of any
judgment, decree or order applicable to Seller or specifically applicable to the
Property, or (5) require the consent, waiver or approval of any third party.



  7.1.3.   Title. Seller has good and marketable title to the Real Property,
subject to the exceptions shown on the Title Policy. There are no outstanding
rights of first refusal, rights of reverter or options relating to the Real
Property or any interest therein. To Seller’s knowledge, there are no unrecorded
or undisclosed documents or other matters which affect title to the Real
Property. Subject to the Leases, Seller has enjoyed the continuous and
uninterrupted quiet possession, use and operation of the Real Property, without
material complaint or objection by any person.



  7.1.4.   FIRPTA. Seller is not a “foreign person” within the meaning of
Section 1445(f) of the Internal Revenue Code of 1986, as amended (the “Code”).



  7.1.5.   Employees. There are no on-site employees of Seller at the Real
Property, and following the Close of Escrow, Buyer shall have no obligation to
employ or continue to employ any individual employed by Seller or its affiliates
in connection with the Real Property.



  7.1.6.   Litigation. Except as set forth on any schedule of litigation
delivered pursuant to Section 4.1.9, there are no actions, suits or proceedings
pending, or to the best of Seller’s knowledge, threatened against Seller and
affecting any portion of the Real Property, at law or in equity, or before or by
any federal, state, municipal, or other governmental court, department,
commission, board, bureau, agency, or instrumentality, domestic or foreign.



  7.1.7.   Compliance with Laws and Environmental Conditions. Except as
expressly set forth in the Due Diligence Items, Seller has not received any
written notice from any governmental or quasi-governmental authority of any
violations of any applicable federal, state or local laws, statutes, rules,
regulations, ordinances, orders or requirements (collectively, “Laws”) noted or
issued by any governmental authority having jurisdiction over or affecting the
Property, including, without limitation, Laws relating to “Hazardous Materials”.
For purposes of this Agreement, “Hazardous Materials” are substances defined as:
“toxic substances,” “toxic materials,” “hazardous waste,” “hazardous
substances,” “pollutants,” or “contaminants” as those terms are defined in the
Resource, Conservation and Recovery Act of 1976, as amended (42 U.S.C. § 6901
et. seq.), the Comprehensive Environmental Response Compensation and Liability
Act of 1980, as amended (42 U.S.C. § 9601 et. seq.), the Hazardous Materials
Transportation Act, as amended (49 U.S.C. § 1801 et. seq.), the Toxic Substances
Control Act of 1976, as amended (15 U.S.C. § 2601 et. seq.), the Clean Air Act,
as amended (42 U.S.C. § 1251 et. seq.) and any other federal, state or local
law, statute, ordinance, rule, regulation, code, order, approval, policy and
authorization relating to health, safety or the environment; asbestos or
asbestos-containing materials; lead or lead-containing materials; oils;
petroleum-derived compounds; pesticides; or polychlorinated biphenyls. No part
of the Property has been previously used by Seller, or to the knowledge of
Seller, by any other person or entity, for the storage, manufacture or disposal
of Hazardous Materials, except as may be disclosed in the Due Diligence Items
and except for the use of cleaning fluids and pesticides used in the normal
maintenance of the property. Except as set forth in the Due Diligence Items, to
the knowledge of Seller, there are no underground storage tanks of any nature
located on any of the Property. The Due Diligence Items are all the reports in
Seller’s possession or control dealing with environmental matters relating to
the Property.



  7.1.8.   Unpaid Claims. There are no unpaid bills, claims, or liens in
connection with any construction or repair of the Real Property except for those
that will be paid in the ordinary course of business prior to Close of Escrow or
which have been bonded over or the payment of which has otherwise been
adequately provided for to the satisfaction of Buyer.



  7.1.9.   Defects. Seller has not experienced any material physical or
mechanical defects in the buildings or any material settlement or earth movement
affecting the Real Property.



  7.1.10.   Zoning. To Seller’s knowledge, the zoning of the Real Property
permits the current building and use of the Real Property, and to Seller’s
knowledge there is no pending, or contemplated, rezoning. To Seller’s knowledge,
the Real Property complies with all applicable subdivision laws and all local
ordinances enacted thereunder and no subdivision or parcel map not already
obtained is required to transfer the Real Property to Buyer.



  7.1.11.   Leases. The information in the Rent Roll is true, correct, and
complete in all material respects. Seller has or will pursuant to Section 4 and
Section 7.3 deliver to Buyer true, accurate and complete copies of all of the
Leases and there are no leases, subleases, licenses, occupancies or tenancies in
effect pertaining to any portion of the Real Property, and no persons, tenants
or entities occupy space in the Real Property, except as stated in the Rent
Roll. There are no options or rights to renew, extend or terminate the Leases or
expand any Lease premises, except as shown in the Rent Roll and the Leases. No
brokerage commission or similar fee is due or unpaid by Seller with respect to
any Lease, and there are no written or oral agreements that will obligate Buyer,
as Seller’s assignee, to pay any such commission or fee under any Lease or
extension, expansion or renewal thereof except as set forth on Exhibit H
attached hereto. The Leases and any guaranties thereof are in full force and
effect, and are subject to no defenses, setoffs or counterclaims for the benefit
of the Tenants thereunder. Neither Seller nor, to Seller’s knowledge, any Tenant
is in default under its Lease. Seller is in full compliance with all of the
landlord’s obligations under the Leases, and Seller has no obligation to any
Tenant under the Leases to further improve such Tenant’s premises or to grant or
allow any rent or other concessions. No rent or other payments have been
collected in advance for more than one (1) month and no rents or other deposits
are held by Seller, except the security deposits described on the Rent Roll and
rent for the current month except as set forth on Exhibit H attached hereto.
Each rental concession, rental abatement or other benefit granted to Tenants
under the Leases will have been fully utilized prior to the Close of Escrow.



  7.1.12.   Condemnation Proceedings. To Seller’s knowledge, there are no
presently pending or contemplated proceedings to condemn the Real Property or
any part of it.



  7.1.13.   Utilities. To Seller’s knowledge, all water, sewer, gas, electric,
telephone and drainage facilities, and all other utilities required by law or by
the normal operation of the Real Property are connected to the Real Property and
are adequate to service the Real Property in its present use and normal usage by
the Tenants and occupants of the Real Property.



  7.1.14.   Permits. To Seller’s knowledge, Seller has all licenses, permits
(including, without limitation, all building permits and occupancy permits),
easements and rights-of-way which are required in order to continue the present
use of the Real Property and ensure adequate vehicular and pedestrian ingress
and egress to the Real Property.



  7.1.15.   Contracts. Except for the Leases set forth on Exhibit B and the
Contracts set forth on Exhibit D, to Seller’s knowledge, there are no
agreements, written or oral, relating to the management, leasing, operation,
maintenance and/or improvement of the Property or any portion thereof. Seller
has not delivered or received any notice alleging any default in the performance
or observance of any of the covenants, conditions or obligations to be kept,
observed or performed under any of the Contracts. To Seller’s knowledge, Seller
has delivered to Buyer a true, correct and complete copy of each of the
Contracts (including all amendments thereto).



  7.1.16.   Personal Property. Seller has good title to all the Personal
Property and the execution and delivery to Buyer of the Assignment and
Assumption Agreement shall vest good title to all of the Personal Property in
Buyer, free and clear of liens, encumbrances and adverse claims.



  7.1.17.   Operating Statements. The operating statements for the Property
furnished to Buyer in connection with or pursuant to this Agreement (a) are the
only operating statements for the Property for the operating period to which
they relate that have been prepared by or for Seller (b) accurately reflect in
all material aspects the financial condition of the Real Property as of the date
thereof subject to normal year-end adjustments and (c) do not fail to state any
material liability, contingent or otherwise, or any other material facts the
omission of which would be misleading subject to normal year-end adjustments.



  7.1.18.   Rights. Neither Seller nor any previous owner of the Real Property
has, except by operation of law, sold, transferred, conveyed, or entered into
any agreement regarding “air rights,” “excess floor area ratio,” or other rights
or restrictions relating to the Real Property except as otherwise expressly set
forth in the Title Policy for the Real Property.



  7.1.19.   Patriot Act Compliance. To the extent applicable to Seller, Seller
has complied in all material respects with the International Money Laundering
Abatement and Anti-Terrorist Financing Act of 2001, which comprises Title III of
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (the “Patriot Act”) and the
regulations promulgated thereunder, and the rules and regulations administered
by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”), to
the extent such Laws are applicable to Seller. Seller is not included on the
List of Specially Designated Nationals and Blocked Persons maintained by the
OFAC, or is a resident in, or organized or chartered under the laws of, (A) a
jurisdiction that has been designated by the U.S. Secretary of the Treasury
under Section 311 or 312 of the Patriot Act as warranting special measures due
to money laundering concerns or (B) any foreign country that has been designated
as non-cooperative with international anti-money laundering principles or
procedures by an intergovernmental group or organization, such as the Financial
Action Task Force on Money Laundering, of which the United States is a member
and with which designation the United States representative to the group or
organization continues to concur.



  7.1.20.   Indiana Responsible Property Transfer Law. None of the Real Property
is within the definition of the term “property” contained in IC 13-11-2-174 of
the Indiana Responsible Property Transfer Law (“IRPTL”) (IC 13-25-3-1 et seq.)
and Seller is not required to deliver a disclosure statement under IRPTL to
Buyer in connection with this transaction.



  7.2.   Indemnity; Survival.

The foregoing representations and warranties of Seller are made by Seller as of
the date hereof and again as of Close of Escrow and shall survive the Close of
Escrow by twelve (12) months and shall not be merged as of the date of the Close
of Escrow hereunder. Subject to the following limitations and the limitations
set forth in Section 13.1 to the greatest extent permissible by law, Seller
shall reimburse, indemnify, defend and hold harmless Buyer from any and all
causes of action, claims, demands, losses, liabilities, costs or expenses
(including, without limitation, reasonable attorneys’ fees and expenses) arising
as a result of any breach of a representation or warranty made in this Agreement
by Seller, other than solely as a result of the acts of Buyer and/or any of
Buyer’s employees, agents, representatives, contractors or invitees upon the
Property prior to the Closing Date. The terms of Seller’s indemnity set forth
above with respect to the representations and warranties made herein shall
survive following the Close of Escrow and shall expire twelve (12) months after
the Close of Escrow.



  7.3.   Covenants of Seller. Seller hereby covenants from and after the
Effective Date as follows:



  7.3.1.   To cause to be in force fire and extended coverage insurance upon the
Real Property, and public liability insurance with respect to damage or injury
to persons or property occurring on the Real Property in at least such amounts,
and with the same deductibles, as are maintained by Seller on the date hereof.



  7.3.2.   To maintain any building constituting an improvement on the Real
Property in the same physical condition as it was at the date of Buyer’s
inspection, reasonable wear and tear excepted, and to perform all normal
maintenance from and after the Effective Date in the same fashion as prior to
the Effective Date.



  7.3.3.   To not enter into any new lease with respect to the Real Property,
without Buyer’s prior written consent. Exercise of a mandatory renewal option
shall not be considered a new lease. To the extent specifically disclosed to and
approved by Buyer in connection with any request for approval, any brokerage
commission and the cost of Tenant improvements or other allowances payable with
respect to a new Lease shall be prorated between Buyer and Seller in accordance
with their respective periods of ownership as it bears to the primary term of
the new Lease. Further, Seller will not modify or cancel any existing Lease
covering space in the Real Property without first obtaining the written consent
of Buyer. Buyer shall have five (5) business days following receipt of a request
for any consent pursuant to this Section in which to approve or disapprove of
any new Lease or any modification or cancellation of any existing Lease. Failure
to respond in writing within said time period shall be deemed to be disapproval.
Seller’s execution of a new lease or modification or cancellation of an existing
Lease following Buyer’s reasonable refusal to consent thereto shall constitute a
default hereunder. Before the expiration of the Due Diligence Period, Buyer may
not unreasonably withhold its consent under this Section 7.3.3; after the
expiration of the Due Diligence Period, Buyer shall have sole discretion in all
such matters.



  7.3.4.   To not sell, assign, or convey any right, title, or interest
whatsoever in or to the Real Property, or create or permit to attach any lien,
security interest, easement, encumbrance, charge, or condition affecting the
Real Property (other than the Permitted Exceptions).



  7.3.5.   To not, without Buyer’s written approval, (a) amend or waive any
right under any Contract, or (b) enter into any service, operating or
maintenance agreement affecting the Real Property that would survive the Close
of Escrow.



  7.3.6.   To fully and timely comply with all obligations to be performed by it
under the Leases and Contracts, and all Permits, licenses, approvals and laws,
regulations and orders applicable to the Real Property.



  7.3.7.   To provide Buyer with monthly rent rolls containing the same
information in its Rent Roll delivered pursuant to Section 4.1.3.



  7.3.8.   To provide Buyer with copies of (a) any default letters sent to or
received from Tenants and, (b) any copies of correspondence received from a
Tenant that it is discontinuing operations at the Property or seeking to
re-negotiate its lease and (c) notices of bankruptcy filings received with
respect to any Tenant.



  7.3.9.   To use diligent efforts to obtain subordination, attornment and
non-disturbance agreements and estoppel certificates from all tenants, on the
form provided by the Buyer.



  7.3.10.   To operate the Real Property from and after the date hereof in
substantially the same manner as prior thereto.



  7.3.11.   To deliver to Buyer copies of Tenant insurance certificates, prior
to the Close of Escrow.



  7.3.12.   To terminate the Terminated Contracts.

8. Buyer Representations and Warranties.

Buyer hereby represents and warrants to Seller as of the date hereof and as of
the Close of Escrow by appropriate certificate that:



  8.1.1.   Organization and Authorization. Buyer is a limited liability company
duly organized and validly existing under the laws of the Commonwealth of
Virginia. Buyer has full power and authority to enter into this Agreement, to
perform this Agreement and to consummate the transactions contemplated hereby.
This Agreement is a legal, valid and binding obligation of Buyer, enforceable
against Buyer in accordance with its terms, subject to the effect of applicable
bankruptcy, insolvency, reorganization, arrangement, moratorium or other similar
laws affecting the rights of creditors generally.



  8.1.2.   No Conflicting Agreements. The execution, delivery and performance of
this Agreement and all documents contemplated hereby by Buyer have been duly and
validly authorized by all necessary action on the part of Buyer and all required
consents and approvals have been duly obtained and will not result in a breach
of any of the terms or provisions of, or constitute a default under, any
indenture, agreement or instrument to which Buyer is a party or otherwise bound.

9. Conditions Precedent to Close of Escrow.



  9.1.   Conditions Precedent.

The obligations of Buyer to purchase the Property pursuant to this Agreement
shall, at the option of Buyer, be subject to the following conditions precedent:



  9.1.1.   All of the representations, warranties and agreements of Seller set
forth in this Agreement shall be true and correct in all material respects as of
the date hereof and as of the Close of Escrow, and Seller shall not have on or
prior to the Close of Escrow, failed to meet, comply with or perform in any
material respect any covenants or agreements on Seller’s part as required by the
terms of this Agreement.



  9.1.2.   There shall be no change in the matters reflected in the Title
Documents, and there shall not exist any encumbrance or title defect affecting
the Real Property not described in the Title Documents except for the Permitted
Exceptions or matters to be satisfied at the Close of Escrow.



  9.1.3.   On the Closing Date, the Title Insurance Company shall be
unconditionally obligated and prepared, subject to the payment of the applicable
title insurance premium and other related charges, to issue to Buyer the Title
Policy.



  9.1.4.   Unless Seller receives notice from Buyer at least thirty (30) days
prior to the Close of Escrow, effective as of the Close of Escrow, any
management agreement affecting the Real Property shall be terminated by Seller
and any and all termination fees incurred as a result thereof shall be the sole
obligation of Seller.



  9.1.5.   No Major Tenant shall be in default under its Lease nor shall any
Major Tenant have given notice that it is discontinuing operations at the Real
Property nor shall a Major Tenant filed bankruptcy or sought any similar debtor
protective measure or be the subject of an involuntary bankruptcy.



  9.1.6.   Seller shall obtain and deliver to Buyer, no later than ten (10) days
prior to Close of Escrow, (a) estoppel certificates and subordination,
nondisturbance and attornment agreements (“SNDAs”) from all tenants occupying
5,000 square feet or more (each, a “Major Tenant”) and (b) SNDAs and estoppel
certificates from other tenants sufficient so that the Seller has delivered
estoppel certificates and SNDAs from tenants representing in the aggregate, at
least ninety percent (90%) of the occupied square footage of the Real Property.
Seller shall use commercially reasonable efforts to obtain and deliver to Buyer,
no later than ten (10) days prior to Close of Escrow, estoppel certificates from
all parties to or owners of property subject to any reciprocal construction,
easement, operating or similar agreement affecting the Property and from the
declarant, architectural committee and/or association, as applicable, under any
declaration of covenants, conditions or restrictions affecting the Property, in
all cases on forms provided by (or otherwise approved by) Buyer dated no earlier
than thirty (30) days prior to the Close of Escrow. The matters certified in the
estoppel certificates and any modifications to the SNDA forms shall be subject
to Buyer’s reasonable approval. Buyer shall notify Seller within three (3) days
after receipt of Buyer’s approval or disapproval and the basis of such
disapproval, if disapproved. If Buyer disapproves of any estoppel certificate or
SNDA, and Seller is unable to deliver, in Buyer’s good faith business judgment,
a reasonably acceptable estoppel certificate or SNDA (as the case may be) prior
to the Close of Escrow, the Buyer shall have the right to terminate this
Agreement and to obtain a refund of the Deposit without any further action
required by any party, and neither party shall have any further obligation to
the other.



  9.1.7.   All Non-Cash Security Deposits, if any, must be reissued in Buyer’s
name as of the Close of Escrow or else a cash escrow equal to all Non-Cash
Security Deposits must be established at the Close of Escrow until all Non-Cash
Security Deposits are reissued in Buyer’s name. Prior to such time as all
Non-Cash Security Deposits are reissued, Buyer shall be entitled to draw from
such cash escrow in the event the terms of the relevant lease entitle the Buyer,
as landlord, to draw on the Non-Cash Security Deposits. The provisions of this
section shall survive the Close of Escrow.



  9.1.8.   There shall be no change in the zoning classification or the zoning
ordinances or regulations affecting the Property from that existing as of the
conclusion of the Due Diligence Period.



  9.1.9.   Except as disclosed in the Due Diligence Items, on the Closing Date,
no action or proceeding shall have been instituted or be threatened before any
court or governmental authority (A) that relates to the Property and affects the
Property after the Close of Escrow in any material way or (B) that seeks to
restrain or prohibit, or to obtain substantial damages in respect of, or which
is related to or arises out of, this Agreement or the consummation of the
transactions contemplated herein, unless Seller has demonstrated, to Buyer’s
reasonable satisfaction, that any costs and liabilities to be incurred in
connection with such matters are fully covered by Seller’s insurance.



  9.1.10.   As of the Closing Date, Seller shall not have commenced (within the
meaning of any Bankruptcy Law) a voluntary case, nor shall there have been
commenced against Seller an involuntary case, nor shall Seller have consented to
the appointment of a Custodian of it or for all or any substantial part of its
property, nor shall a court of competent jurisdiction have entered an order or
decree under any Bankruptcy Law that is for relief against Seller in an
involuntary case or appoints a Custodian of Seller for all or any substantial
part of its property. The term “Bankruptcy Law” means Title 11, U.S. Code, or
any similar state law for the relief of debtors. The term “Custodian” means any
receiver, trustee, assignee, liquidator or similar official under any Bankruptcy
Law.



  9.2.   Effect of Failure.

If Buyer notifies Seller of a failure to satisfy the conditions precedent set
forth in this Section 9, Seller may, within five (5) days after receipt of
Buyer’s notice, agree to satisfy the condition by written notice to Buyer, and
Buyer shall thereupon be obligated to close the transaction provided (a) Seller
so satisfies such condition and (b) no such right to cure shall extend the Close
of Escrow. If Seller fails to agree to cure or fails to cure such condition by
the Close of Escrow, this Agreement shall be automatically terminated, the
Deposit shall be returned to Buyer without any further action required from
either party and neither party shall have any continuing obligations hereunder;
provided, however, if such failure constitutes a breach or default of its
covenants, representations or warranties Seller shall remain liable for such
breach or default as otherwise set forth in this Agreement.

10. Damage or Destruction Prior to Close of Escrow.

In the event that the Real Property should be damaged and/or destroyed by fire
or any other casualty prior to Close of Escrow, then Seller shall promptly
provide Buyer with written notice of such casualty. If the cost of repairing
such damage, as estimated by an architect or contractor retained pursuant to the
mutual agreement of the parties (the “Cost of Repairs”), is (a) less than One
Hundred Thousand Dollars ($100,000), the Close of Escrow shall proceed as
scheduled and any insurance proceeds, plus the cash amount of any associated
deductible, shall be paid over to Buyer when received from the insurance
company; or (b) greater than One Hundred Thousand Dollars ($100,000), then Buyer
may in its discretion either (i) elect to terminate this Agreement, in which
case the Deposit shall be returned to Buyer without any further action required
from either party, Buyer and Seller shall each be liable for one-half of any
escrow fees or charges and neither party shall have any further obligation to
the other or (ii) proceed to Close of Escrow in which event any insurance
proceeds, plus the cash amount of any associated deductible, shall be paid over
to Buyer when received from the insurance company. In the event that the
casualty is uninsured, the Buyer may terminate this Agreement unless the Buyer
receives a credit against the Purchase Price equal to the Cost of Repairs. The
foregoing notwithstanding, in the event any casualty results in the cancellation
of, or rental abatement under, any Lease, Buyer shall have the option to
terminate this Agreement without regard to the cost of repairs unless insurance
coverage is available to provide for the lost rental. Any notice required to
terminate this Agreement pursuant to this Section shall be delivered no later
than thirty (30) days following Buyer’s receipt of Seller’s notice of such
casualty.

11. Eminent Domain.

If, before the Close of Escrow, proceedings are commenced for the taking by
exercise of the power of eminent domain of all or a material part of the Real
Property which, as reasonably determined by Buyer, would render the Real
Property unacceptable to Buyer or unsuitable for Buyer’s intended use, Buyer
shall have the right, by giving written notice to Seller within thirty (30) days
after Seller gives notice of the commencement of such proceedings to Buyer, to
terminate this Agreement, in which event this Agreement shall automatically
terminate, the Deposit shall be returned to Buyer without any further action
required from either party, Buyer and Seller shall each be liable for one half
of any escrow fees or charges and neither party shall have any continuing
obligations hereunder. If, before the Close of Escrow, proceedings are commenced
for the taking by exercise of the power of eminent domain of less than a
material part of the Real Property, or if Buyer has the right to terminate this
Agreement pursuant to the preceding sentence but Buyer does not exercise such
right, then this Agreement shall remain in full force and effect and, on the
Close of Escrow, the condemnation award (or, if not theretofore received, the
right to receive such portion of the award) payable on account of the taking
shall be assigned, or paid to, Buyer. Seller shall give written notice to Buyer
within three (3) business days after Seller’s receiving notice of the
commencement of any proceedings for the taking by exercise of the power of
eminent domain of all or any part of the Real Property. The foregoing
notwithstanding, in the event the taking results in the cancellation of, or rent
abatement under, any Lease, Buyer shall have the option to terminate this
Agreement.

12. Notices.

All notices, demands, or other communications of any type given by any party
hereunder, whether required by this Agreement or in any way related to the
transaction contracted for herein, shall be void and of no effect unless given
in accordance with the provisions of this Section. All notices shall be in
writing and delivered to the person to whom the notice is directed, either
(a) in person, (b) by United States Mail, as a registered or certified item,
return receipt requested, (c) by facsimile transmission (with confirmation by a
nationally recognized overnight delivery service), or (d) by a nationally
recognized overnight delivery service. Notices transmitted to the then
designated facsimile number of the party intended shall be deemed received upon
electronic verification of receipt by the sending machine (if it is a business
day, or if not, then the next following business day), notices sent by a
nationally recognized overnight delivery service shall be deemed received on the
next business day and notices delivered by certified or registered mail shall be
deemed delivered three (3) days following posting. Notices shall be given to the
following addresses:



      Seller:



      Epler Parke, LLC



      c/o J. Greg Allen



  972   Emerson Parkway, Suite A



      Greenwood, Indiana 46143



      317-882-7850



      317-865-7201 Fax



      With Required Copy to:



      Robert Wildman



  972   Emerson Parkway, Suite A



      Greenwood, Indiana 46143



      317-882-7850



      317-865-7201 Fax



      Buyer:



      Grubb & Ellis Realty Investors, LLC



  1551   N. Tustin Avenue, Suite 200



      Santa Ana, CA 92705



      Attn: Danny Prosky, Vice President – Acquisitions and Mathieu Streiff,
Esq.



  (714)   667-8252



  (714)   667-6816 Fax



      With Required Copy to:



      Cox, Castle & Nicholson LLP



  2049   Century Park East, Suite 2800



      Los Angeles, CA 90067



      Attn: David P. Lari, Esq.



  (310)   284-2240



  (310)   277-7889 Fax

13. Remedies.



  13.1.   Defaults by Seller. IF SELLER DEFAULTS IN PERFORMING ANY COVENANTS OR
AGREEMENTS TO BE PERFORMED BY SELLER UNDER THIS AGREEMENT OR IF SELLER BREACHES
ANY REPRESENTATIONS OR WARRANTIES MADE BY SELLER IN THIS AGREEMENT PRIOR TO
CLOSE OF ESCROW, FOLLOWING NOTICE TO SELLER AND TEN (10) DAYS THEREAFTER DURING
WHICH PERIOD SELLER MAY CURE THE DEFAULT, BUYER MAY, IN ITS SOLE AND ABSOLUTE
DISCRETION, AVAIL ITSELF OF ANY AND ALL RIGHTS AND REMEDIES AVAILABLE AT LAW OR
IN EQUITY, INCLUDING, WITHOUT LIMITATION, THE RIGHT TO TERMINATE THIS AGREEMENT
AND RECOVER ALL DAMAGES PROXIMATELY CAUSED BY SELLER’S BREACH OR DEFAULT LIMITED
HOWEVER TO $250,000 AND THE RIGHT TO CONTINUE THIS AGREEMENT PENDING BUYER’S
ACTION FOR SPECIFIC PERFORMANCE AND/OR DAMAGES HEREUNDER, AND NO SUCH REMEDY
SHALL BE DEEMED EXCLUSIVE OR TO PRECLUDE THE PURSUIT OF ANY OTHER REMEDY. ANY
DAMAGES TO WHICH BUYER IS ENTITLED SHALL INCLUDE, WITHOUT LIMITATION, ALL DUE
DILIGENCE COSTS, TITLE, ESCROW, LEGAL AND INSPECTION FEES AND ANY OTHER EXPENSES
INCURRED BY BUYER IN CONNECTION WITH THE PERFORMANCE OF ITS DUE DILIGENCE REVIEW
OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL AND ENGINEERING
CONSULTANTS’ FEES AND THE FEES INCURRED IN CONNECTION WITH THE PREPARATION AND
NEGOTIATION OF THIS AGREEMENT, BUT SHALL EXCLUDE ANY CONSEQUENTIAL OR INDIRECT
DAMAGES EXCEPT IN THE CASE OF FRAUD OR WILLFUL MISCONDUCT. THE FOREGOING
NOTWITHSTANDING, SELLER’S LIABILITY FOR BUYER’S DAMAGES SHALL NOT EXCEED
$250,000. THE FOREGOING NOTWITHSTANDING, NO RIGHT TO CURE SHALL EXTEND THE CLOSE
OF ESCROW.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT OR IN ANY
EXHIBITS ATTACHED HERETO OR IN ANY DOCUMENTS EXECUTED OR TO BE EXECUTED IN
CONNECTION HEREWITH (COLLECTIVELY, INCLUDING THIS AGREEMENT, SAID EXHIBITS AND
ALL SUCH DOCUMENTS, THE “PURCHASE DOCUMENTS”), IT IS EXPRESSLY UNDERSTOOD AND
AGREED BY AND BETWEEN THE PARTIES HERETO THAT AFTER THE CLOSE OF ESCROW, BUYER
SHALL HAVE ANY AND ALL RIGHTS AND REMEDIES SET FORTH IN THIS AGREEMENT AND/OR
AVAILABLE AT LAW OR EQUITY AGAINST SELLER WITH RESPECT TO ANY ALLEGED BREACH BY
OR ON THE PART OF SELLER OF ANY REPRESENTATION, WARRANTY, COVENANT, UNDERTAKING,
INDEMNITY OR AGREEMENT CONTAINED IN ANY OF THE PURCHASE DOCUMENTS (COLLECTIVELY,
“SELLER’S UNDERTAKINGS”) SUBJECT TO THE FOLLOWING LIMITATIONS: (A) THE RECOURSE
OF BUYER SHALL BE LIMITED TO AN AMOUNT NOT TO EXCEED ONE MILLION DOLLARS
($1,000,000) IN THE AGGREGATE; PROVIDED, HOWEVER, BUYER SHALL HAVE NO RIGHT TO
FILE SUIT FOR RECOURSE UNDER SELLER’S UNDERTAKINGS UNLESS AND UNTIL THE
AGGREGATE AMOUNT OF SUCH RECOURSE EXCEEDS, IN THE AGGREGATE, TEN THOUSAND
DOLLARS ($10,000); AND (B) BUYER MUST PROVIDE WRITTEN NOTICE TO SELLER THAT
BUYER IS SEEKING RECOURSE UNDER SELLER’S UNDERTAKINGS ON OR BEFORE THE DATE THAT
IS ONE (1) YEAR FOLLOWING THE CLOSING DATE.



  13.2.   Defaults by Buyer. IN THE EVENT THE SALE OF THE PROPERTY IS NOT
CONSUMMATED SOLELY BECAUSE OF A DEFAULT UNDER THIS AGREEMENT ON THE PART OF
BUYER FOLLOWING NOTICE TO BUYER AND TEN (10) DAYS, DURING WHICH PERIOD BUYER MAY
CURE THE DEFAULT, SELLER MAY DECLARE THIS AGREEMENT TERMINATED, IN WHICH CASE,
THE DEPOSIT SHALL BE PAID TO AND RETAINED BY SELLER AS LIQUIDATED DAMAGES. THE
PARTIES HAVE AGREED THAT SELLER’S ACTUAL DAMAGES, IN THE EVENT THE SALE OF THE
PROPERTY IS NOT CONSUMMATED SOLELY BECAUSE OF A DEFAULT BY BUYER, WOULD BE
EXTREMELY DIFFICULT OR IMPRACTICABLE TO DETERMINE. THEREFORE, BY PLACING THEIR
INITIALS BELOW, THE PARTIES ACKNOWLEDGE THAT THE DEPOSIT HAS BEEN AGREED UPON,
AFTER NEGOTIATION, AS THE PARTIES’ REASONABLE ESTIMATE OF SELLER’S DAMAGES AND
AS SELLER’S SOLE AND EXCLUSIVE REMEDY AGAINST BUYER, AT LAW OR IN EQUITY, IN THE
EVENT THE SALE OF THE PROPERTY IS NOT CONSUMMATED SOLELY BECAUSE OF A DEFAULT
UNDER THIS AGREEMENT ON THE PART OF BUYER AND EACH PARTY SHALL THEREUPON BE
RELIEVED OF ALL FURTHER OBLIGATIONS AND LIABILITIES, EXCEPT ANY WHICH SURVIVE
TERMINATION. THE FOREGOING NOTWITHSTANDING, NO RIGHT TO CURE SHALL EXTEND THE
CLOSE OF ESCROW.

INITIALS: Seller /s/ JGA Buyer /s/ ARB

14. Assignment.

Seller shall not assign any of its right, title or interest in or to this
Agreement. Buyer may assign any or all of its rights and obligations under this
Agreement to any one or more persons or entities upon notice to Seller; provided
however, that absent the express agreement of Seller, no such assignment shall
release Buyer from its liabilities hereunder. Seller acknowledges that Buyer
shall have the right, without assigning this Agreement, to cause Seller to grant
title to the Property to up to thirty-five (35) tenants-in-common (the
“Nominees”) in lieu of granting title to the Property to Buyer, provided that
(i) Buyer notifies Seller, in writing, at least five (5) business days prior to
the Closing Date that Buyer wishes to cause Seller to grant title to the
Property to the Nominees, along with the names of the Nominees and any other
information reasonably required by Seller to prepare and complete the Deed and
any other closing documents to reflect the vesting of title to the Property in
the Nominees, (ii) there is no additional cost, liability or expense incurred by
Seller in connection therewith, (iii) the Closing Date is not delayed in
connection therewith, and (iv) Buyer agrees to and hereby does indemnify and
hold Seller harmless from and against any and all liability, damage, and cost,
including reasonably attorneys’ fees, incurred by Seller by virtue of Seller’s
granting of title to the Property to the Nominees. Seller further acknowledges
that it has been advised that Buyer may assign this Agreement to a publicly
registered company or the subsidiary of a publicly registered company that is
managed by, sponsored by or under common control with Buyer or Buyer’s
principals and that in such event the assignee will be required to make certain
filings with the Securities and Exchange Commission (the “SEC Filings”) that
relate to the most recent pre-acquisition fiscal year (the “Audited Year”) and
the current fiscal year through the date of acquisition (the “Stub Period”) for
the Property. To assist the assignee in preparing the SEC Filings, the Seller
agrees to provide the assignee with the following; provided, however, that if
the following are not a part of Seller’s normal records, Buyer will reimburse
Seller for Seller’s reasonable costs to provide such items: (i) access to bank
statements for the Audited Year and Stub Period; (ii) rent roll as of the end of
the Audited Year and Stub Period; (iii) operating statements for the Audited
Year and Stub Period; (iv) access to the general ledger for the Audited Year and
Stub Period; (v) cash receipts schedule for each month in the Audited Year and
Stub Period; (vi) access to invoices for expenses and capital improvements in
the Audited Year and Stub Period; (vii) accounts payable ledger and accrued
expense reconciliations in the Audited Year and Stub Period; (viii) check
register for the three (3) months following the Audited Year and Stub Period;
(ix) the Leases and five (5) year lease schedules, to the extent applicable; (x)
copies of all insurance documentation for the Audited Year and Stub Period;
(xi) copies of accounts receivable aging as of the end of the Audited Year and
Stub Period along with an explanation for all accounts over thirty (30) days
past due as of the end of the Audited Year and Stub Period; and (xii) a signed
representation letter in the form attached hereto as Exhibit G. The provisions
of the foregoing two (2) sentences shall survive the Closing.

15. Interpretation and Applicable Law.

This Agreement shall be construed and interpreted in accordance with the laws of
the State where the Real Property is located. Where required for proper
interpretation, words in the singular shall include the plural; the masculine
gender shall include the neuter and the feminine, and vice versa. The terms
“successors and assigns” shall include the heirs, administrators, executors,
successors, and assigns, as applicable, of any party hereto.

16. Amendment.

This Agreement may not be modified or amended, except by an agreement in writing
signed by the parties. The parties may waive any of the conditions contained
herein or any of the obligations of the other party hereunder, but any such
waiver shall be effective only if in writing and signed by the party waiving
such conditions and obligations.

17. Attorneys’ Fees.

In the event it becomes necessary for either party to file a suit to enforce
this Agreement or any provisions contained herein, the prevailing party shall be
entitled to recover, in addition to all other remedies or damages, reasonable
attorneys’ fees and costs of court incurred in such suit.

18. Entire Agreement; Survival.

This Agreement (and the items to be furnished in accordance herewith)
constitutes the entire agreement between the parties pertaining to the subject
matter hereof and supersedes all prior and contemporaneous agreements and
understandings of the parties in connection therewith. No representation,
warranty, covenant, agreement, or condition not expressed in this Agreement
shall be binding upon the parties hereto nor shall affect or be effective to
interpret, change, or restrict the provisions of this Agreement. The obligations
of the parties hereunder and all other provisions of this Agreement shall
survive the Close of Escrow or earlier termination of this Agreement, except as
expressly limited herein.

19. Counterparts.

This Agreement may be executed in any number of counterparts, all of which when
taken together shall constitute the entire agreement of the parties.

20. Time is of the Essence; Calculation of Time Periods.

Time is of the essence in this Agreement as to each provision in which time is
an element of performance. Unless otherwise specified, in computing any period
of time described herein, the day of the act or event after which the designated
period of time begins to run is not to be included and the last day of the
period so computed is to be included, except that if such last day falls upon a
Saturday, Sunday, or legal holiday under the Federal law or laws of the States
of Indiana or California, then such period shall run until the end of the next
day that is neither a Saturday, Sunday, or legal holiday under Federal law or
the laws of the States of Indiana and California. The last day of any period of
time described herein shall be deemed to end at 11:59 p.m. Los Angeles,
California time.

21. Real Estate Commission.

Seller and Buyer each represent and warrant to the other that neither Seller nor
Buyer has contacted or entered into any agreement with any real estate broker,
agent, finder or any other party in connection with this transaction, and that
neither party has taken any action which would result in any real estate
broker’s, finder’s or other fees or commissions being due and payable to any
party with respect to the transaction contemplated hereby. Each party hereby
indemnifies and agrees to hold the other party harmless from any loss,
liability, damage, cost, or expense (including reasonable attorneys’ fees)
resulting to the other party by reason of a breach of the representation and
warranty made by such party in this Section.

22. Severability.

If any provision of this Agreement, or the application thereof to any person,
place, or circumstance, shall be held by a court of competent jurisdiction to be
invalid, unenforceable or void, the remainder of this Agreement and such
provisions as applied to other persons, places and circumstances shall remain in
full force and effect.

23. Further Assurances.

Each party will, whenever and as often as it shall be reasonably requested to do
so by the other party, execute, acknowledge and deliver, or cause to be
executed, acknowledged and delivered any and all such further conveyances,
assignments, approvals, consents and any and all other documents and do any and
all other acts as may be necessary to carry out the intent and purpose of this
Agreement, so long as it does not require the party to incur material expense or
any additional liability.

24. Exclusivity.

Until the Close of Escrow or the date that this Agreement is terminated, Seller
shall not enter into any contract, or enter into or continue any negotiations,
to sell the Property to any person or entity other than Buyer.

25. Exhibits. The following exhibits are attached hereto and incorporated herein
by this reference:

     
Exhibit A.
  Legal Description of the Land
 
 

Exhibit B.
  Leases
 
 

Exhibit C.
  Security Deposits
 
 

Exhibit D.
  Contracts
 
 

Exhibit E.
  Assignment and Assumption Agreement
 
 

Exhibit F.
  Deed
 
 

Exhibit G.
  Audit Letter
 
 

Exhibit H.
  Exceptions
 
 


THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK

1

SIGNATURE PAGE FOR AGREEMENT FOR PURCHASE

AND SALE OF REAL PROPERTY AND ESCROW INSTRUCTIONS

SELLER:

EPLER PARKE, LLC,
an Indiana limited liability company



    By: /s/ J. Greg Allen



    Name: J. Greg Allen
Title: Manager

BUYER:

Grubb & Ellis Realty Investors, LLC,
a Virginia limited liability company



    By: /s/ Andrea R. Biller



    Name: Andrea R. Biller
Title: Executive Vice President

ESCROW HOLDER:

The undersigned Escrow Holder accepts the foregoing Agreement for Purchase and
Sale of Real Property and Escrow Instructions and agrees to act as Escrow Agent
under this Agreement in strict accordance with its terms.

LAND AMERICA Title Company



    By:



    Name:



    Title:

2